Exhibit 10.1 EXECUTION VERSION EMPLOYMENT AGREEMENT This Employment Agreement (this “Agreement”) is made and entered into as of October 9, 2015 by and between Jagged Peak, Inc. a Nevada corporation (the “Company”), and Paul Demirdjian, an individual (“Executive”), with address at 3000 Bayport Drive, Suite 250, Tampa, Florida 33607. RECITALS A.This Agreement is entered into in connection with that certain Agreement and Plan of Merger, dated as of October 9, 2015 (the “Merger Agreement”), by and between SP Jagged Peak LLC, a Delaware limited liability company and the Company. All terms not otherwise defined herein shall have the meaning ascribed to them in the Merger Agreement; B.The Company provides ecommerce software and related services, including without limitation supply chain, E-fulfillment, and distributive order management (such activities, together with all other activities of the Company and its subsidiaries, as conducted at or prior to the termination of this Agreement, and any future activities reasonably related thereto which are contemplated by the Company and/or its subsidiaries at the termination of this Agreement, as included in written business plans in the possession of and identified in writing by the Company to Executive at the date of such termination, are hereinafter referred to as the “Business Activities”); C.Executive is currently employed by the Company in the position of President and Chief Executive Officer, and will maintain such position after the closing of the Merger in accordance with the Merger Agreement, and his ongoing services are expected to be highly important to the continued successful conduct of the business; and D.The Company desires to employ Executive and Executive desires to be employed by the Company upon the terms and subject to the terms and conditions set forth in this Agreement. AGREEMENT In consideration of the premises, the mutual promises, covenants and conditions herein contained and for other good and valuable considerations, the receipt and sufficiency of which are hereby acknowledged, the parties hereto intending to be legally bound hereby agree as follows: Section 1. Employment . Effective upon the consummation of the Merger, as contemplated by the Merger Agreement, the Company hereby employs Executive, and Executive hereby accepts employment with the Company, all upon the terms and subject to the terms and conditions set forth in this Agreement. Section2.
